Case 3:19-cv-00813-REP Document 30-1 Filed 05/06/20 Page 1 of 1 PageID# 295



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                       Plaintiff/Counterclaim        )
                       Defendant,                    )       Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant/Counterclaim        )
                       Plaintiff.                    )

                                    [PROPOSED] ORDER

       Upon consideration of the Parties’ Joint Motion (the “Motion”) to Extend Summary

Judgment Deadline, and for good cause shown, it is hereby Ordered that the Motion is GRANTED.

The Parties shall file their respective motions for summary judgment and accompanying briefs on

or before May 15, 2020. The Parties shall file their respective response briefs on or before May

29, 2020 and their reply briefs on or before June 4, 2020.

       IT IS SO ORDERED.

Date: May ____, 2020



                                                     ______________________________

                                                     The Honorable Robert E. Payne
                                                     Senior United States District Judge
